     Case 3:19-cv-01850-B Document 11 Filed 10/21/19                Page 1 of 1 PageID 35



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KIM TURNER,                                      §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                 §   CIVIL ACTION NO. 3:19-CV-1850-B
HK & EW INVESTMENTS INC. and                     §
WH & ES INVESTMENT LLC,                          §
                                                 §
       Defendants.                               §

                                             ORDER

       Before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice (Doc. 10). The

Court hereby recognizes that the above-titled action is dismissed with prejudice and with each party

to bear its own costs and attorneys’ fees.



               SO ORDERED.

               DATED: October 21, 2019.



                                                     _________________________________

                                                     JANE J. BOYLE
                                                     UNITED STATES DISTRICT JUDGE
